Citation Nr: 0026408	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  99-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 (mailed May 1998) 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York that denied the veteran's 
claim of entitlement to service connection for residuals of a 
right hand injury.  A notice of disagreement was received in 
June 1998.  A statement of the case was issued in June 1998.  
A substantive appeal was received from the veteran in May 
1999.


REMAND

The veteran first presented a claim for the residuals of a 
right hand injury in a claim dated in November 1984, when he 
claimed service connection for both a broken left hand and a 
broken right hand.  (It is noted that the veteran is 
currently service connected at the rate of 10 percent for 
residuals of his left hand injury.)  In a rating decision of 
April 1985, the veteran's claim for service connection for 
the residuals of a right hand injury was denied as there was 
no showing that the veteran injured his right hand in 
service.  In August 1996, the veteran filed an application to 
reopen his claim for the residuals of a right hand injury.  
In a January 1997 rating decision, it was found that new and 
material evidence had not been submitted, and therefore the 
veteran's claim was not reopened.

In November 1997, the veteran again filed an application to 
reopen his claim for service connection for residuals of a 
right hand injury.  In a rating decision of April 1998, the 
RO denied the veteran's claim for residuals of a right hand 
injury as not well grounded.  There is no indication that the 
RO addressed the issue of new and material evidence.  
Although the regulations covering reopening a claim based on 
new and material evidence were cited in the June 1998 
statement of the case, there is again no indication that the 
issue of new and material evidence was addressed.

In order for a case to be reopened under 38 C.F.R. § 3.156 
(1999), a veteran must submit new and material evidence that, 
along with evidence previously submitted, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In this case, the RO must first make a 
determination as to whether the veteran has submitted new and 
material evidence.

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate this claim, 
and make a specific finding as to whether 
new and material evidence has been 
submitted sufficient to reopen this case, 
under 38 C.F.R. § 3.156.  If, after 
readjudication, the benefit sought by the 
veteran remains denied, the veteran and 
his representative should be provided 
with an appropriate statement of the case 
(SOC) and be afforded the applicable 
opportunity to respond before the claims 
file is be returned to the Board for 
further appellate review.  If 
appropriate, the SOC should contain a 
discussion, with pertinent legal 
citation, of the finality of an 
unappealed rating decision and the 
requirment of new and material evidence 
to reopen a claim following final 
disallowance.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



